Citation Nr: 1730501	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-23 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided in April 2011 by the John D. Archibold Memorial Hospital.


WITNESSES AT HEARING ON APPEAL	The Veteran and his friend, T.B.

ATTORNEY FOR THE BOARD	M. Peters, Counsel


REMAND

The Board is unable to ascertain the dates of the Veteran's military service based on the evidence provided in the claims file.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 letter of determination, which denied payment or reimbursement for medical expenses because the Agency of Original Jurisdiction (AOJ) determined that the Veteran's condition was non-emergent.  In November 2011 the statement of the case, however, the AOJ appeared to indicated that the Veteran was being denied due to his condition being non-emergent, that VA was feasibly available, and because the Veteran had third-party insurance (Medicare).

The Veteran and T.B., testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  During that hearing, the Veteran testified that he did not know if he had paid any medical expenses to John D. Archibold Memorial Hospital for any of the medical treatment he received at that facility in April 2011.  Rather, the Veteran testified that his condition was emergent and that VA was not feasibly available.  Specifically, the Veteran acknowledged that he had abdominal pain for the 2 days prior, although on April 1, 2011, his pain elevated from a 3 to a 9-10 out of 10; he reported that he initially sought treatment at an Urgent Care facility, which sent the Veteran to the emergency room for treatment.  The Veteran further stated that he was told that he had a bowel obstruction and was discharged from the emergency room at the facility at issue with pain medications.  A month later, the Veteran was treated by VA for the same symptoms in the Asheville VA Medical Center, and then in June 2011, at the Lake City VA Medical Center; eventually, he had his gallbladder removed, which appears to have fixed the problem.  

The applicable statute and regulations provided that in the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

(a) The care and services rendered were either:
     (1) for an adjudicated service-connected disability, or
(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or
(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 
(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 
(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 17.1002(f), which provides that a veteran must not have coverage "in whole or in part" under a health-plan contract for the emergency treatment as a condition of eligibility for VA reimbursement of unauthorized medical expenses, is invalid because inconsistent with the current version of 38 U.S.C.A. § 1725, the statutory section implemented by § 17.1002 of the regulations.  See Staab v. McDonald, 28 Vet. App. 50 (2016).  In short, the Court found that partial coverage under a health-plan contract, including under Medicare Part A and Part B, for the non-VA emergency treatment at issue, is not a bar to eligibility for VA reimbursement of any remaining uncovered balance under 38 U.S.C.A. § 1725.  See Id. (vacating and reversing a determination by the Board that partial Medicare coverage was a bar to section 1725 benefits, and remanding the matter for readjudication).  To the extent that section 17.1002 of the regulations provides otherwise, it has been held invalid by the Court.  Id.  

The evidence of record demonstrates that there are medical bills associated with the claims file in the amounts of: 6,721.00, 103.00, 308.00, 658.00, and 30.00, for a total of: $7,820.00.  It is further noted that the Veteran had alternative medical insurance in Medicare Part A.  However, as the Veteran testified in his hearing, it is unclear what, if any, portion of the medical expenses he actually paid in this case and what the amount in controversy, if any, even is.  

Moreover, the Board notes that the Veteran stated that he was treated at an Urgent Care facility prior to seeking emergency treatment at the facility in April 2011.  It does not appear that the AOJ ever attempted to clarify with the Veteran what facility he was treated at and to obtain those records, which may reflect on the severity of the Veteran's condition and thereby may be relevant to the emergent nature of the Veteran's condition at the time he sought treatment.  Additionally, the location of that facility in relationship to a VA facility that could render the emergency care may be potentially relevant to whether VA facilities were feasibly available to the Veteran.  

Also, the only VA treatment records associated with the claims file are from May 2010.  The Veteran indicated that the episode of care in April 2011 was one of a series of treatments which culminated with his gallbladder removal and has indicated treatment with the Asheville and Lake City VA Medical Centers after this episode of care in conjunction with this episode of care.  

Furthermore, the statement of the case indicated that a VA physician's assistant reviewed the medical records and found that the Veteran presented to the emergency room with a three-day history of abdominal pain; the VA physician's assistant indicated that further research indicated that he did not contact his primary care physician prior to going to the emergency room and that VA facilities were feasibly available to the Veteran.  The Board notes that the record does not contain any medical opinion from a VA physician's assistant as referred to by the statement of the case.  

Therefore, the Board finds that a remand is necessary in order to ascertain what, if any, medical expenses can be reimbursed in this case after offset by the Veteran's Medicare Part A.  On remand, the AOJ needs to solicit evidence from the Veteran as to any unreimbursed medical expenses pertaining to the episode of treatment at the John D. Archibold Memorial Hospital in April 2011.  

And, if the Veteran presents evidence of any unreimbursed medical expenses, the AOJ should obtain and associate with the claims file any identified private and VA treatment records, to include the noted medical opinion from the VA physician's assistant referred to in the statement of the case.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, on remand, the AOJ should associate with the claims file documentation of the Veteran's military service, to include any copy of the Form DD-214 which was used to verify the Veteran's eligibility for VA treatment in 2003.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any evidence, to include a copy of his Form DD-214, respecting the documentation of the Veteran's military service.

2.  The AOJ should solicit from the Veteran any evidence respecting the amount of unreimbursed medical expenses that he has paid and/or still owes (after offset by his Medicare Part A coverage) with respect to the episode of treatment at John D. Archibold Memorial Hospital in April 2011.  

3.  Only if the Veteran provides evidence of unreimbursed or unpaid medical expenses as a result of his treatment at John D. Archibold Memorial Hospital in April 2011, then, the AOJ should obtain any and all VA treatment records from the Asheville and Lake City VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

The AOJ should additionally ensure that any medical opinion by a VA physician's assistant referred to in the November 2011 statement of the case is obtained and associated with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had in April 2011 pertaining to this episode of treatment and claim for unreimbursed medical expenses, to particularly include the Urgent Care facility that he was treated at prior to treatment at John D. Archibold Memorial Hospital.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided in April 2011 by the John D. Archibold Memorial Hospital.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

